Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Q3 2008 Earnings Conference Call Details << NOTICE OF CONFERENCE CALL: Friday, November 7 (at) 9:00 a.m. ET JAG - TSX/NYSE Arca >> CONCORD, NH, Nov. 6 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE Arca, JAG.NT: TSX) will release its Q3 2008 financial and operating results after the market close today, November 6, 2008. The Company will hold a conference call tomorrow, November 7 at 9:00 a.m. ET, to discuss the results. << From North America: 800-476-3515 International: 213-416-2975 Replay: From North America: 800-675-9924 International: 213-416-2185 Replay ID: 111108 Webcast: www.jaguarmining.com Presentation slides will be available prior to the call on the Company's homepage at www.jaguarmining.com. >> About Jaguar Jaguar is one of the fastest growing gold producers in Brazil with operations in a prolific greenstone belt in the state of Minas Gerais. The Company is actively exploring and developing additional mineral resources at its 72,000 acre land base in Minas Gerais and on an additional 159,000 acres in the state of Ceara in the Northeast of Brazil through a joint venture.
